Exhibit 10.152



 

 

Via Hand Delivery

 

September 4, 2008

 

Ms. Cynthia A. Scheuer

2757 Doellner Circle

Castleton, New York 12033

 

Dear Cynthia:

As we have discussed, your employment with Mechanical Technology, Incorporated
(the “Company”) will end on September 26, 2008 (the “Termination Date”). You
will provide full-time services to the Company through and ending on your
Termination Date, and thus your Termination Date is also the date of your
Separation from Service (within the meaning of Section 409A of the Internal
Revenue Code (“Section 409A”)). As we also discussed, you are eligible to
receive the severance benefits described in the “Description of Severance
Benefits” attached to this letter agreement as Attachment A if you sign and
return Attachment A to me by October 18, 2008 and do not revoke your acceptance.
By signing and returning Attachment A and not revoking your acceptance, you will
be agreeing to the terms and conditions set forth in Attachment A, including the
release of claims set forth therein. Therefore, you are advised to consult with
an attorney before signing Attachment A and you may take up to forty-five (45)
days to do so. If you sign Attachment A you may change your mind and revoke your
agreement to Attachment A during the seven (7) day period after you have signed
it. If you do not so revoke, Attachment A will become a binding agreement upon
the expiration of the seven (7) day revocation period.

If you sign and return this letter agreement (not including Attachment A) by
September 4, 2008, you will receive the pay and benefits set forth in
subsections a–f below and the terms and conditions set forth in paragraphs 1–16
of this letter agreement will become applicable and will be in full force and
effect. All other benefits will cease upon your Termination Date (as defined
below) in accordance with the plan documents.

a. All wages accrued through the Termination Date will be paid to you on the
next pay period following the Termination Date. Also, all unused paid time off
accrued through the Termination Date will be paid to you on the Company’s
regular payday immediately following the Termination Date (October 3, 2008). The
amount payable to you for unused paid time off accrued through the Termination
Date will total approximately $47,477.48, subject to adjustments for time taken
prior to the Termination Date.

b. You will be reimbursed for all reasonable and documented business expenses
within thirty (30) days after you submit documentation evidencing such expenses.

c. You will receive severance payments paid as salary continuation for a six
month period (26 weeks) following your Termination Date for a total of $105,000.
Payments will be



made in accordance with the Company’s regularly established payroll procedures
or, at any time, the Company may accelerate and pay any remaining balance in a
lump sum payment. These payments are being made in full satisfaction of the
severance terms of your offer letter dated September 25, 2002. Under that offer
letter, severance is payable to you only if your employment is terminated other
than for cause, death or permanent disability. Accordingly, it is intended that
these severance payments are exempt from Section 409A under Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service) since (A) taken together with the premiums payable by the Company
under subsection d., they equal less than the lesser of $460,000 and two times
your annual rate of pay for calendar 2007 and (B) must be paid no later than the
last day of the calendar year following the calendar year in which your
Separation from Service occurs.

d. Should you elect to continue receiving group medical insurance pursuant to
the federal “COBRA” law, 29 U.S.C. § 1161 et seq., the Company will, until the
earlier of (i) the six month anniversary of your Termination Date or (ii) the
date on which you cease to be eligible for continuation coverage under COBRA,
continue to pay the COBRA continuation payment for health, dental, and optical
coverage. It is intended that these COBRA payments are exempt from Section 409A
under Treasury Regulation 1.409A-1(b)(9)(v)(B) (relating to reimbursements of
medical benefits).

e. You will have ninety (90) days following the end of the Company’s quarter
ending September 30, 2008 earnings blackout period, or any other blackout period
which may be implemented prior to the Termination Date, to exercise any vested
stock rights you may have, subject to any generally applicable changes to the
Company’s stock options. All unvested stock rights will be cancelled on
September 26, 2008.

f. Notwithstanding the foregoing, to the extent that it is determined by the
Company in good faith that all or a portion of the severance payments and/or
benefits hereunder are not exempt from Section 409A and that you are specified
employee (within the meaning of Section 409A) at the time of your Separation
from Service, then payment of such non-exempt payments and/or benefits shall not
be made until the date that is six months and one day after your Separation from
Service (or, if earlier, your death), with any payments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following your Separation from Service
and any subsequent payments, if any, being paid in accordance with the dates and
terms set forth herein.

1.

Termination Date - Your effective date of termination from the Company is
September 26, 2008 (the “Termination Date”).

2.

Description of Severance Benefits - The severance benefits paid to you if you
timely sign, return, and do not revoke Attachment A are described in the
“Description of Severance Benefits” attached as Attachment A (the “severance
benefits”).

3.

Non-Disclosure, Non-Competition and Non-Solicitation – In consideration of the
benefits provided and covenants made to you in this letter agreement (not
including

 

 

- 2 -

 





Attachment A), you acknowledge and reaffirm your obligation to keep confidential
and not disclose all non-public information concerning the Company and its
clients that you acquired during the course of your employment with the Company,
as stated more fully in the Proprietary Information, Developments,
Non-Competition and Non-Solicitation Agreement you executed on October 11, 2006
(the “Restrictive Covenant Agreement”), which Restrictive Covenant Agreement
remains in full force and effect. You further acknowledge and reaffirm your
non-competition and non-solicitation obligations, as set forth in the
Restrictive Covenant Agreement.

4.

Return of Company Property – You will be permitted to retain your work computer,
printer, and smart phone equipment, provided that you first deliver the computer
to the Company’s IT department so that it can erase, delete, and /or destroy all
confidential and proprietary information of the Company that exists on the
computer. You confirm that, by the Termination Date, you will have returned to
the Company all keys, files, records (and copies thereof), equipment (with the
exception of the aforementioned equipment), Company identification and any other
Company-owned property in your possession or control and have left intact all
electronic Company documents, including but not limited to those which you
developed or helped to develop during your employment. You further confirm that,
by the Termination Date, you will have cancelled all accounts for your benefit,
if any, in the Company's name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts, computer accounts,
and subscriptions.

5.

Business Expenses and Final Compensation – The Company will reimburse you for
reasonable business expenses incurred prior to the Termination Date and will pay
these amounts to you within thirty (30) days of the Termination Date. You
acknowledge that you have received payment in full for all services rendered in
conjunction with your employment by the Company, including payment for all wages
and unused paid time off, and that no other compensation is owed to you except
as provided herein.

6.

Non-Disparagement - You understand and agree that, as a condition for payment to
you of the consideration herein described, you shall not make any deliberately
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition; provided, however, that nothing herein shall prevent you
from making truthful disclosures to any governmental entity or in any litigation
or arbitration.

7.

Amendment - This letter agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This letter agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators.

8.

Waiver of Rights - No delay or omission by the Company in exercising any right
under this letter agreement shall operate as a waiver of that or any other
right. A waiver or

 

 

- 3 -

 





consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

9.

Validity - Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

10.

Confidentiality - To the extent permitted by law, you understand and agree that
as a condition for payment to you of the benefits herein described, the terms
and contents of this letter agreement, and the contents of the negotiations and
discussions resulting in this letter agreement, shall be maintained as
confidential by you and your agents and representatives and shall not be
disclosed to any third party except to the extent required by federal or state
law or as otherwise agreed to in writing by the Company, provided, however, that
nothing herein shall prevent you from making truthful disclosures to any
governmental entity or in any litigation or arbitration or from disclosing the
terms of this letter agreement in any legal action you commence to enforce the
terms of this letter agreement.

11.

Nature of Agreement - You understand and agree that this letter agreement,
including Attachment A, is a severance agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.

12.

Voluntary Assent - You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement,
including Attachments A and B, with an attorney. You further state and represent
that you have carefully read this letter agreement, including Attachments A and
B, understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

13.

Applicable Law - This letter agreement shall be interpreted and construed by the
laws of the State of New York, without regard to conflict of laws provisions.
Except for violations of the Restrictive Covenant Agreement, any dispute arising
under, or alleged violation of, this Agreement, and any claim, charge, or cause
of action by Employee relating to his employment, including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the New York Human
Rights Law, and any other statute prohibiting employment discrimination or
dealing with employment rights, and any contract or tort claim including any
claims pursuant to this Agreement, shall be submitted exclusively to arbitration
under the Employment Dispute Arbitration rules of the American Arbitration
Association. The Arbitration shall be held in the County of Albany, State of New
York. The arbitrator shall be chosen by the Employment Dispute Arbitration rules
of the American Arbitration Association. The decision of the arbitrator shall be
final and binding. In construing or applying this Agreement, the arbitrator’s

 

 

- 4 -

 





jurisdiction shall be limited to interpretation or application of this
Agreement; the arbitrator shall not have the power to add to, to delete, or
modify any provision of this Agreement. Each party shall bear her or its own
expenses in arbitration, except that the parties shall share the costs of the
arbitrator equally. The arbitrator is hereby authorized to award attorneys’ fees
to the prevailing party to the same extent the prevailing party would be
entitled to an award of attorneys’ fees pursuant to the above enumerated
statutes and/or any enforcement provisions contained in those statutes.

14.

Entire Agreement - This letter agreement contains and constitutes the entire
understanding and agreement between you and the Company with respect to your
separation from employment and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith.
Nothing in this paragraph, however, shall modify, cancel or supersede your
obligations set forth in paragraph 3.

15.

Tax Acknowledgement - In connection with the payments and consideration provided
to you pursuant to this Agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such payments and
consideration under applicable law. You acknowledge that you are not relying
upon the advice or representation of the Company with respect to the tax
treatment of any of the payments set forth in this Agreement.

16.

Section 409A. The payments under this Agreement are intended to be exempt from,
the provisions of Section 409A of the Internal Revenue Code of 1986 and this
Agreement shall be administered and construed accordingly.

If you have any questions about the matters covered in this letter agreement,
please call me at (518) 391-4917.

Very truly yours,

 

Mechanical Technology, Incorporated

 

By:

______/S/ PENG K. LIM_______________

Peng K. Lim

Chairman and Chief Executive Officer

I hereby agree to the terms and conditions set forth above. I intend that this
letter agreement become a binding agreement between the Company and me.

_/S/ CYNTHIA A. SCHEUER________________

Date _September 4, 2008________

Cynthia A. Scheuer

To be returned by September 4, 2008.

 

 

- 5 -

 





ATTACHMENT A

This Attachment A is attached to and made a part thereof of that certain letter
agreement between you and Mechanical Technology, Incorporated(the “Company”)
dated as of September 25, 2002 (the “Letter Agreement”).

1.

Termination Date – Your employment with the Company terminated effective with
the close of business on September 26, 2008 (the “Termination Date”).

2.

Description of Severance Benefits – If you timely sign, return, and do not
revoke this Attachment A:

 

a.

the Company agrees that your non-competition obligations under Section 6 of the
Restrictive Covenant Agreement shall be in effect only for a period of six (6)
months following your Termination Date, rather than the twelve (12) months
provided in that agreement;

 

b.

you will be permitted to retain your work computer system, printer and smart
phone and take ownership of such computer, provided that you first deliver the
computer to the Company’s IT department so that it can erase, delete, and/or
destroy all confidential and proprietary information of the Company that exists
on the computer.

3.

Release – In consideration of the payment of the above-described severance
benefits, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company, its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature that you ever had or now have against the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to your employment with and/or separation from the Company, including,
but not limited to, all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., Section 806 of the Corporate and Criminal Fraud Accountability Act of
2002, 18 U.S.C. 1514(A), the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.,
Executive Order 11246, and Executive Order 11141, all as amended; all claims
under the New York Human Rights Law, N.Y. Exec. Law § 290 et seq., N.Y. Civ.
Rights Law § 40-c et seq. (New York anti-discrimination law), the New York Equal
Pay Law, N.Y. Lab. Law § 194 et seq., and the New York Whistleblower Law,

 

OHS West:260508245.2

20058-1 JPB/JPB





N.Y. Lab. Law § 740, all as amended; all common law claims including, but not
limited to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims pursuant to the Letter Agreement); all claims to
any non-vested ownership interest in the Company, contractual or otherwise; and
any claim or damage arising out of your employment with and/or separation from
the Company (including a claim for retaliation) under any common law theory or
any federal, state or local statute or ordinance not expressly referenced above;
provided, however, that nothing in this letter agreement prevents you from
filing a charge with, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that you acknowledge that you may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding).

The Company agrees that you are not releasing any claims you may have for
indemnification under state or other law or the charter, articles, or by-laws of
the Company and its affiliated companies, or under any indemnification agreement
with the Company or under any insurance policy providing directors’ and
officers’ coverage for any lawsuit or claim relating to the period when you were
a director or officer of the Company or any affiliated company; provided,
however, that (i) the Company’s execution of this Agreement is not a concession
or guaranty that you have any such rights to indemnification, (ii) this
Agreement does not create any additional rights to indemnification, and (iii)
the Company retains any defenses it may have to such indemnification or
coverage.

4.

Eligibility for Severance Program. Attached as Attachment B is a description of
(i) any class, unit or group of individuals covered by the program of severance
benefits which the Company has offered to you, and any applicable time limits
regarding such severance benefit program; and (ii) the job title and ages of all
individuals eligible or selected for such severance benefit program, and the
ages of all individuals in the same job classification or organizational unit
who are not eligible or who were not selected for such severance benefit
program.

5.

Acknowledgments - You acknowledge that you have been given at least forty-five
(45) days to consider Attachments A and B, and that the Company advised you to
consult with an attorney of your own choosing prior to signing Attachment A. You
understand that you may revoke this Attachment A for a period of seven (7) days
after you sign it, and this Attachment A shall not be effective or enforceable
until the expiration of this seven (7) day revocation period. You understand and
agree that by entering into this Attachment A you are waiving any and all rights
or claims you might have under The Age Discrimination in Employment Act, as
amended by The Older Workers Benefit Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

6.

Voluntary Assent – You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this Attachment A, and that you fully understand the meaning and intent of
this Attachment A. You state and represent that you have had an opportunity to
fully discuss and review the terms of this Attachment A (including Attachment B)
with an attorney. You further state

 

 

- 7 -

 





and represent that you have carefully read Attachments A and B, understand the
contents herein, freely and voluntarily assent to all of the terms and
conditions hereof, and sign your name of your own free act.

7.

Entire Agreement - This Attachment A contains and constitutes the entire
understanding and agreement between you and the Company with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements, commitments and writings
in connection therewith.

8.

Reaffirmation – You acknowledge and reaffirm all of the obligations set forth in
the letter agreement to which this Attachment A is attached.

 

I hereby agree to the terms and conditions set forth in the above Attachment A
and in Attachment B. I have been given at least forty-five (45) days to consider
Attachments A and B and I have chosen to execute this on the date below. I
intend that this Attachment A will become a binding agreement between the
Company and me if I do not revoke my acceptance in seven (7) days.

 

_/S/ CYNTHIA A. SCHEUER________________

Date _September 26, 2008________

Cynthia A. Scheuer

To be returned by October 18, 2008 (but in no event earlier than September 26,
2008).

 

 

 

- 8 -

 



 

 